Citation Nr: 0012495	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-11 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 (1999).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

The issues before the Board include whether the veteran is 
entitled to a compensable evaluation for right ear hearing 
loss and whether he is entitled to a 10 percent evaluation 
for multiple noncompensable service-connected disabilities.  
The veteran contends that his service-connected right ear 
hearing loss, alone and in conjunction with his service-
connected otitis media of the right ear, is more severe than 
the currently assigned noncompensable evaluation reflects.  
He asserts that his right ear hearing has gradually worsened 
since service and has resulted in the loss of three jobs 
since January 1998.  He also asserts that he has been treated 
for ear infections within the last six months.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As the veteran in this case has claimed that his 
hearing loss has recently worsened and that his service-
connected disabilities collectively are more severe than 
their noncompensable evaluations reflect, his claims for a 
compensable evaluation, including under 38 C.F.R. § 3.324 
(1999), are deemed well grounded.  However, the Board finds 
that additional development is in order prior to adjudication 
of these claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1999).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the assigned numeric 
designations to the rating schedule.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Results of the evaluations are 
analyzed using the tables noted in 38 C.F.R. § 4.85.  

Due to missing evidence of record, the Board cannot determine 
the severity of the veteran's right ear hearing loss pursuant 
to the aforementioned law and regulations, nor can it 
determine whether a 10 percent evaluation is warranted under 
38 C.F.R. § 3.324.  First, during the April 2000 hearing, the 
veteran testified that, within the previous six months, he 
has been seen at the VA Taylor Avenue clinic in Columbus, 
Ohio, for multiple medical complaints including ear 
infections.  The Board is deemed to have constructive 
knowledge of records generated by the VA and, in this case, 
has actual knowledge of the existence of VA records.  Under 
Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992), these 
records are considered to be evidence that is of record at 
the time any decision is made; as such, they should be 
obtained and associated with the claims file.  

Second, by asserting that his right ear hearing loss has 
resulted in the loss of three jobs since January 1998, the 
veteran is, in effect, asserting that the schedular criteria 
are inadequate to evaluate his right hearing disability, and 
that therefore, he is entitled to an increased evaluation on 
an extraschedular basis.  In March 1999, the RO endeavored to 
contact the three employers who allegedly terminated the 
veteran's employment based on his hearing loss, but none of 
the employers responded to the RO's queries.  During the 
April 2000 hearing, the veteran testified that after he 
learned of the RO's inquiries, he stopped the VA from further 
investigating the reasons for which he was terminated.  The 
Board acknowledges the veteran's assertion that he terminated 
the investigation because he did not want his former 
employers to think that by providing information, they would 
be liable under laws protecting disabled individuals.  
However, the Board points out that the veteran is responsible 
for furnishing all employment records that may support his 
claim for an increased evaluation on an extraschedular basis.  
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  Therefore, 
on Remand, the RO should notify the veteran that he has the 
right and responsibility to provide information from his 
employers that might support his assertion that he was 
terminated due to his service-connected right ear hearing 
loss.  

As a final matter, in a June 1999 rating decision, the RO 
denied, in pertinent part, the claim of entitlement to 
service connection for left ear hearing loss.  The Board 
notes that the veteran has attempted to initiate an appeal of 
the RO's June 1999 denial of service connection for left ear 
sensorineural hearing loss.  During a hearing held before the 
undersigned Board Member in April 2000, the veteran and/or 
his representative discussed this matter, clearly indicated 
dissatisfaction with the denial, and indicated that a notice 
of disagreement (NOD) had been filed with the RO.  At 
present, there is no such NOD of record in the veteran's 
claims file.  The Board is cognizant that an NOD must be 
filed with "the activity which entered the determination 
with which disagreement is expressed."  38 U.S.C.A. § 
7105(b)(1) (West 1991); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  Thus, if the RO has not yet received NOD, once 
the RO receives the veteran's claims folder with the 
transcript of the April 2000 hearing in which the veteran 
expressed disagreement with the June 1999 RO decision to deny 
service connection for left ear hearing loss, the RO should 
issue the veteran a statement of the case in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30 (1999).  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that NOD be 
in writing as of date of certification of transcript); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 390 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1990).  Thereafter, the veteran should be provided an 
opportunity to perfect his appeal as to that issue by 
submitting a timely and adequate substantive appeal.  The 
Board notes that a favorable decision on this service 
connection issue could have an impact on the disposition of 
the current claim of entitlement to a compensable evaluation 
for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

To ensure that the Board bases its decision on a complete 
record, this case is REMANDED to the RO for the following 
development:

1. The RO should obtain and associate 
with the claims file all outstanding VA 
records of treatment of the veteran's 
otitis media and/or hearing loss, 
including those from the Taylor Avenue 
clinic in Columbus, Ohio.

2.  The RO should notify the veteran that 
he is responsible for furnishing all 
employment records in support of his 
claim, and afford him the appropriate 
time period to furnish such records.

3.  The RO should send the veteran a 
statement of the case as to the issue 
entitlement to service connection for 
left ear hearing loss in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return this claim to the Board.

4.  After completion of the above 
development, the RO should readjudicate 
the claims currently in appellate status 
based on all of the evidence of record.  
In so doing, the RO should consider 
whether the veteran's claim for an 
increased evaluation for right ear 
hearing loss should be submitted to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration on an 
extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1) 
(West 1991).  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act unless he is otherwise notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


